DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
A manufacturing method, comprising: forming a radiation shielding component including: printing the component with metal powder; wherein the metal powder is tungsten powder; infiltrating the component with a binding agent, the infiltrating including immersing the component in a solution of the binding agent, the binding agent entering porous parts of the component via capillary action, wherein the immersing is carried out in a vacuum; and curing the component to polymerize the binding agent.

                                                         Allowable Subject Matter
Claims 1-2, 4-5 ,9-12, 14-16 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, 4-5, 9-12, 14-16 & 18-20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Stuart McCord (US-2003/0,168,637, hereinafter McCord) as instantly claimed is that while the prior art of McCord teaches forming a tungsten-precursor composite having a polymer matrix and a tungsten precursor. The tungsten-precursor composite having various tungsten precursors, polymers, and third components, the physical, radiological and electrical properties of the finished products may be tailored to achieve desired properties. However, McCord is silent on implementing any type of infiltration method, such as immersing the component in a solution of the binding agent or depositing alternate layers of the tungsten particles and the polymer precursor, infiltrating the tungsten particles with the polymer precursor nor does McCord mention filling the tungsten particles in a cavity of a mold, infiltrating the tungsten particles in the cavity with the polymer precursor. In should be noted, McCord does teach a tungsten precursor comprises tungsten oxide in an amount ranging from approximately 80% to approximately 99.9% of the total weight of the tungsten precursor. However, as noted no infiltration casting methods are mentioned, disclosed or hinted to. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Conclusion
Cornie et al. (US-6,776,219) – teaches in the (Abstract) a pressure infiltration casting with a molten infiltrant using the investment mold permits infiltration of the mold cavity and/or preform without infiltration of the investment mold
Atkins et al. (US-9,790,744) – teaches in the (Abstract) disclosed herein a method of molding an object by infiltrating a matrix material with an infiltration material, the method including providing first and second zones of respective different first and second matrix materials arranged substantially adjacent to each other in a mold, including forming a transition region between the two zones through which the composition of the material in the transition region is gradually varied from the composition of the first matrix material adjacent the first zone to the composition of the second matrix material near the second zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                    
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715